Citation Nr: 0929679	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-14 841	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a neck disorder, to 
include as secondary to a low back disorder.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1971 to January 
1973.  He is the recipient of the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from April 2003 and June 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida and Montgomery, Alabama.  The 
Veteran now resides in Alabama, so the matter is now handled 
by the RO in Montgomery, Alabama.

In March 2008, the Board remanded the claims for entitlement 
to service connection for a low back disorder and a neck 
disorder.  Subsequently, these two claims were again remanded 
in October 2008.  During this time, the Veteran also 
perfected an appeal for the issue of entitlement to service 
connection for diabetes mellitus, type II, which was also 
remanded by the Board in October 2008.  The two appeals have 
been merged in this decision under the older docket number.  

Additionally, the appeal originally included a claim for 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  However, service connection for PTSD was 
granted in a May 2009 rating decision, and as such, this 
issue is no longer on appeal.

Unfortunately, the issues of entitlement to service 
connection for low back and neck disorders are addressed in 
the REMAND portion of the decision below and are again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDING OF FACT

The evidence does not show a current diagnosis of diabetes 
mellitus, type II.


CONCLUSION OF LAW

Service connection for diabetes mellitus, type II, is not 
warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112  (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the regional office.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

In the present case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in September 2003, September 
2005, and November 2008, which fully addressed the entire 
notice element.  The letters informed him of what evidence 
was required to substantiate his claim and of his and the 
VA's respective duties for obtaining evidence.  To fulfill 
Dingess requirements, in November 2008, the regional office 
provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and an effective date.  

The Board recognizes that complete notice was not sent to the 
Veteran prior to the initial RO decision that is the subject 
of this appeal.  However, the claim was subsequently 
readjudicated in the March 2006 statement of the case and the 
May 2009 supplemental statement of the case and, therefore, 
the timing defect has been cured.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as an statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records, pertinent medical 
records, and providing an examination when necessary.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims 
folder, as are post-service private medical records and VA 
records.  The Veteran was afforded a VA examination pertinent 
to the issue on appeal in December 2008.  Neither the Veteran 
nor his representative has identified any additional existing 
evidence that has not been obtained or is necessary for a 
fair adjudication of the claim.  Therefore, the available 
medical evidence and records have been obtained in order to 
make an adequate determination.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for Diabetes Mellitus, 
Type II, Due to Herbicide Exposure

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. 
§ 3.303(a).  In order to prevail on the issue of service 
connection on the merits, there must be: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Additionally, a Veteran who, during active military, naval or 
air service, served in the Republic of Vietnam during the 
Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307(a).  If a Veteran was exposed to an herbicide agent 
during active military, naval, or air service, diabetes 
mellitus shall be service-connected, even if there is no 
record of such disease during service.  38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran is claiming entitlement to service connection for 
diabetes mellitus, type II.  The Veteran asserts that he 
currently suffers from diabetes mellitus as a result of his 
exposure to Agent Orange during service.

Service records reveal that the Veteran was awarded several 
awards, including the Combat Infantryman Badge.  
Additionally, such reveal that he served in Vietnam from 
September 1971 to March 1972.  Therefore, he is presumed to 
have been exposed to herbicides coincident with such service.  
See 38 C.F.R. § 3.307(a)(6).

Service treatment records were reviewed.  The Veteran's 
entrance and separation examinations from November 1970 and 
November 1972 did not note any abnormalities.  Additionally, 
such are negative for any complaints, treatment, or diagnoses 
referable to diabetes mellitus, type II.

Post-service VA outpatient records and private records were 
reviewed, but the objective medical evidence does not reveal 
a current diagnosis of diabetes mellitus type II.  Lab 
results from August 2003 indicated rising sugar levels.  
However, a letter from a VA nurse practitioner, in August 
2003, informed the Veteran that he was not yet diagnosed with 
diabetes, but if he did not start limiting carbohydrates, 
increasing his fiber intake and increasing his exercise he 
could become diabetic.  The letter also indicates that the 
Veteran was given an information sheet regarding pre-
diabetes.  VA outpatient records also indicate that during a 
Primary Care Annual Screening from January 2005, multiple 
issues were addressed and an "x" was marked next to issues 
that were applicable to the Veteran.  Uncontrolled diabetes 
was not diagnosed, as evidenced by the lack of an "x" 
placed next to the issue.  Furthermore, although lab reports 
indicated that the Veteran's glucose levels were slightly 
elevated on several occasions, diabetes mellitus was not 
diagnosed nor listed on any active problem lists or health 
summaries. 

The Veteran stated that he receives treatment for diabetes 
mellitus at VA medical centers.  However, as indicated 
previously, a review of the evidence of record indicates that 
the Veteran is pre-diabetic only and has not been diagnosed 
with diabetes mellitus, type II.

The Board notes that the Veteran has contended on his own 
behalf that he currently has diabetes mellitus, type II, as a 
result of exposure to herbicides.  While the Veteran is 
competent to testify as to symptomatology, he is not 
competent or qualified, as a layperson, to render a diagnosis 
or an opinion concerning medical causation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Specifically, where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  

Therefore, the evidence of record fails to show that the 
Veteran has a current diagnosis of diabetes mellitus, type 
II.  Where the evidence establishes that a Veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  As such, in the 
absence of a diagnosis of diabetes mellitus, type II, service 
connection must be denied.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for diabetes mellitus, type II.  As such, 
that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for diabetes mellitus, type II, claimed as 
due to herbicide exposure, is denied.


REMAND

The Veteran is also seeking entitlement to service connection 
for a low back disorder and a neck disorder, to include as 
secondary to a low back disorder.

These claims were remanded in March 2008 and October 2008 to 
afford the Veteran a VA examination as a result of the Board 
determination that not only did the Veteran experience a back 
injury during service, but the Veteran presented a history of 
symptomatology since service.

The Veteran was afforded a VA examination in December 2008.  
The examiner did not discuss in detail the original injury 
the Veteran asserts he sustained.  Furthermore, the examiner 
opined that the Veteran's cervical and lumbar spine 
degenerative disc disease is less likely as not caused by or 
a result of the injury sustained during active duty because 
there were no substantiating records for the back injury 
during active duty.  

As stated previously, the Board notes that based on his DD-
214, the Veteran is a combat Veteran.  By statute, when the 
record demonstrates that a Veteran engaged in combat with 
enemy forces, then VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  See 38 
U.S.C.A. § 1154(b).  

Private medical records indicate that the Veteran has had a 
long-standing history of back pain.  Additionally, VA 
outpatient records, specifically an entry in February 2003, 
describe the Veteran's account of injuring his back on 
multiple occasions during service, including falling off a 
wall during basic training and injuring his lower and upper 
back, as well as injuring his shoulder while jumping out of 
helicopters in Vietnam.

The Veteran has stated that he experienced back and neck 
problems during and after service, and the Board has no 
reason to doubt the Veteran's credibility.  Furthermore, the 
Board notes that the Veteran is competent to testify about 
what he experiences; for example, he is competent to discuss 
current pain and other experienced symptoms.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Additionally, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir 2006).  

The Court has found that an examination was inadequate where 
the examiner did not comment on the Veteran's report of an 
in-service injury and instead relied on the absence of 
evidence in the service treatment records to provide a 
negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 
(2007).

Therefore, the Board finds that a remand is required in order 
to afford the Veteran a VA examination and an opinion.  An 
examination and opinion must be obtained that takes into 
consideration the Veteran's lay statements regarding the 
initial injury during service as well as the continuity of 
symptoms after service.  Also, a nexus opinion must be 
obtained that addresses the likelihood that the Veteran's 
neck disorder is secondary to his back disorder.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims folder any updated VA and 
private treatment records. 

2.  Afford the Veteran a VA examination 
for his neck and back disorders.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, including the account of 
the Veteran's injury during service, 
the continuity of symptoms from service 
to present day established by the 
medical records and the Veteran's 
statements, and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent):

a)	that the Veteran's low back 
disorder had its onset during 
service, or is in any other 
way causally related to his 
active service, to include his 
in-service back injury; and

b)	that the Veteran's neck 
disorder had its onset during 
service, is in any other way 
causally related to active 
service, or is proximately due 
to or aggravated by his low 
back disorder.

In rendering these opinions, the 
examiner should consider the Veteran's 
statements regarding the incurrence of 
the disorders, in addition to his 
statements regarding the continuity of 
symptomatology.  

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.  The AMC must ensure that all 
requested actions have been 
accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken 
in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After all of the above actions have 
been completed, readjudicate the 
claims.  If the claims remain denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's claim should be 
readjudicated, based on the entirety of 
the evidence.  If the claim remains 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


